ACCEPTED
                                                                           01-13-00963-CV
                                                                FIRST COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                      9/25/2015 3:00:54 PM
                                                                     CHRISTOPHER PRINE
                                                                                    CLERK

                         No. 01-13-00963-CV
                 IN THE FIRST COURT OF APPEALS           FILED IN
                                                  1st COURT OF APPEALS
                        HOUSTON, TEXAS                HOUSTON, TEXAS
                                                  9/25/2015 3:00:54 PM
_________________________________________________________________
                                                  CHRISTOPHER A. PRINE
                                                          Clerk
MEDICAL DISCOUNT PHARMACY, L.P., LIFECHEK ROSENBERG GP,
 INC., LIFECHEK, INC., AND BRUCE V. GINGRICH, INDIVIDUALLY,

                                                  Appellants,
                                  v.
                         STATE OF TEXAS,
                                                   Appellee


                On Appeal from Cause No. 12-DCV-196841
           In the 434th District Court of Fort Bend County, Texas
 _______________________________________________________________


    UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
    RESPONSE TO APPELLANTS’ MOTION FOR REHEARING




                           Rosemarie Donnelly
                       Assistant Attorney General
                         State Bar No. 05983020
                 Office of the Attorney General of Texas
                      Consumer Protection Division
                             808 Travis, #1520
                         Houston, Texas 77002
                          Phone: 713-225-8919
                            Fax: 713-223-5821
              rosemarie.donnelly@texasattorneygeneral.gov
TO THE HONORABLE COURT OF APPEALS:

      Appellee, the State of Texas, respectfully moves for a 21-day extension of

time to file its response to Appellants’ Motion for Rehearing. This Court issued its

opinion and judgment on July 7, 2015. Appellants filed a Motion for Rehearing on

September 4, 2015. On September 17, 2015, this Court requested that Appellee

file a response to Appellants’ Motion for Rehearing. The current deadline for the

Appellee to file its response to Appellants’ Motion for Rehearing is Thursday,

October 1, 2015. No previous extensions of time to respond to the Motion for

Rehearing have been requested by Appellee. An extension of time is needed by

Appellee for the following reasons:

      1.     Rosemarie Donnelly, Appellee’s lead appellate counsel, is the lead

attorney for the plaintiff in State of Texas v. PN Super Texas, Inc., et al., Cause No.

2015-54732, in the 165th Judicial District Court of Harris County, Texas. This

case was filed on September 16, 2015. A Temporary Injunction hearing has been

set for this case on September 28, 2015.

      2.     Rosemarie Donnelly is the lead attorney for the plaintiff in State of

Texas v. Katz Boutique 1, Inc., et al., Cause No. 2015-33890, in the 157th Judicial

District Court of Harris County, Texas. This case was filed on June 12, 2015, and

the parties are currently conducting discovery. The defendants in this case filed an

interlocutory appeal on September, 18, 2015.


                                           2 
 
      3.     Rosemarie Donnelly is the lead attorney for the plaintiff in State of

Texas v. 2709 Broadway, Inc., et al., Cause No. 2015-49862, in the 151st Judicial

District Court of Harris County, Texas. This case was filed on August 26, 2015,

and the parties are currently conducting discovery.

      4.     Rosemarie Donnelly is also the Managing Attorney for the Houston

regional office of the Consumer Protection Division of the Office of Attorney

General of Texas. In her capacity as Managing Attorney, a considerable amount of

her time is assisting other attorneys in the office with their cases.

      For the foregoing reasons, Appellee respectfully moves for an extension of

time of 21 days to file Appellee’s Response to Appellants’ Motion for Rehearing to

October 22, 2015.

                                     Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General of Texas

                                         CHARLES E. ROY
                                         First Assistant Attorney General

                                         JAMES E. DAVIS
                                         Deputy Attorney General for Civil
                                         Litigation

                                         TOMMY PRUD’HOMME
                                         Chief, Consumer Protection Division




                                           3 
 
                                       /s/ Rosemarie Donnelly
                                     Rosemarie Donnelly
                                     Assistant Attorney General
                                     State Bar No. 05983020
                                     Consumer Protection Division
                                     808 Travis, Suite 1520
                                     Houston, Texas 77002
                                     Telephone (713) 225-8919
                                     Facsimile (713) 223-5821
                                     rosemarie.donnelly@texasattorneygeneral.gov

                                     ATTORNEYS FOR APPELLEE,
                                     THE STATE OF TEXAS



                     CERTIFICATE OF CONFERENCE

     I certify that, on September 25, 2015, the undersigned conferred with Levon
Hovnatanian, Appellants’ counsel, regarding the foregoing Motion and Mr.
Hovnatanian indicated that Appellants were not opposed.


                                       /s/ Rosemarie Donnelly
                                     Rosemarie Donnelly



                     CERTIFICATE OF COMPLIANCE

      I certify that this document was produced on a computer using Microsoft
Word and contains 361 words, as determined by the computer software’s word-count
function, excluding the sections of the document listed in Texas Rule of Appellate
Procedure 9.4(i)(1).


                                       /s/ Rosemarie Donnelly
                                     Rosemarie Donnelly


                                        4 
 
                       CERTIFICATE OF SERVICE

      I certify that, on September 25, 2015, a true and correct copy of this
Unopposed Motion for Extension of Time to File Response to Appellants’ Motion
for Rehearing was served on the following:

Bruce E. Ramage – via email and e-filing
Levon G. Hovnatanian – via email and e-filing
Martin, Disiere, Jefferson & Wisdom, L.L.P
808 Travis, #1800
Houston, Texas 77002
Attorneys for Appellants Medical Discount Pharmacy, L.P., LifeChek Rosenberg
GP, Inc., LifeChek, Inc., and Bruce V. Gingrich, Individually


                                      /s/ Rosemarie Donnelly
                                    Rosemarie Donnelly




                                      5